Citation Nr: 0804724	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-10 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1955 to July 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision of the 
Oakland, California, regional office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in July 
2007 when it was determined that the veteran had submitted 
new and material evidence to reopen a previously denied claim 
for service connection for a low back disability.  The appeal 
was then remanded for additional development and 
consideration.  The requested development has been completed 
and the appeal has been returned to the Board for further 
consideration. 

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge in February 2006.  A transcript of this 
hearing is in the claims folder. 


FINDING OF FACT

The veteran's current back disability, degenerative joint 
disease of the low back, is not the result of a disease or 
injury in active service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

In this case, the RO provided the veteran with 
preadjudication VCAA notice by letter dated in June 2004.  
This letter told the veteran what evidence was needed to 
substantiate the claim for service connection for his back 
disability.  The veteran was also informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with his authorization VA would 
obtain private medical records on his behalf or he could 
submit the records.  Finally, the letter notified the veteran 
to send any relevant evidence in his possession.  

The veteran was not provided with notification pertaining to 
the degrees of disability and effective dates until an 
October 2007 supplemental statement of the case (SSOC).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  VCAA 
notice cannot be provided in post-adjudication documents, 
such as a SSOC.  His claim has not been readjudicated since 
the receipt of this information.  

However, the failure to provide this information in a timely 
pre-decisional document does not result in any prejudice to 
the veteran.  As the claim is being denied, neither a degree 
of disability nor effective date will be assigned.  
Therefore, as there is no possible harm to the veteran's 
claim due to the failure to receive this information, the 
Board may proceed with the adjudication of his claim.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The Board also finds that the duty to assist the veteran has 
been met.  All pertinent medical records that have been 
identified have been obtained, including post service medical 
records submitted by the veteran.  He has been afforded a VA 
examination in order to obtain an opinion regarding the 
etiology of his disability.  Finally, the veteran replied in 
an October 2007 letter that he had no further information or 
evidence to submit and requested that his decision be 
forwarded to the Board.  Therefore, the Board will consider 
the merits of the veteran's appeal.  

Service Connection

The veteran contends that he has a chronic low back 
disability as a result of a fall while working on some 
aircraft and injured his back.  He did not seek treatment for 
his injury in order to avoid missing time and to help his 
unit win a competition.  He contends that he has had back 
pain ever since this injury, and while he has sustained 
additional injuries since discharge, he believes these were 
the result of the initial incident in service.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection will be conceded where a chronic disease 
such as degenerative joint disease, is shown in service and 
at any time, no mater how remote, after service.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

In spite of the absence of treatment for a back injury in the 
service medical records, the Board finds that the veteran's 
testimony and the "buddy" statements he has submitted 
establish that the veteran injured his back in a fall 
sometime in 1957.  However, this fact alone is not sufficient 
to establish service connection.  The evidence must still 
show that this injury resulted in a chronic back disability.  

The veteran's testimony as to why he did not seek treatment 
immediately following his back injury is credible.  However, 
the Board must note that the veteran's July 1958 discharge 
examination found that his spine was normal, and that there 
is no indication that he reported a back problem.  This 
examination was conducted at a time when the veteran was 
leaving military service and no longer had an incentive to 
avoid medical treatment in order to assist his unit and to 
protect his record.  

The veteran testified that he had occasional back pain after 
discharger from service, which he kept in control by 
carefully using good lifting technique when working with 
heavy objects.  However, the evidence also shows that the 
veteran sustained an additional back injury in June 1966.  
The report of this injury did not refer to any previous 
injuries or back complaints.  A third injury was reported in 
September 1977.  Once again, this report did not refer to any 
previous injury or complaints.  No continuity of symptoms was 
reported when the veteran was seen for complaints of back 
pain in February 1992.

The initial reports of a continuity of symptomatology 
occurred in a claim for VA benefits received in November 
1997.

The veteran was afforded a VA examination in August 2007 in 
which his claims folder was reviewed by the examiner.  After 
this review and his physical examination of the veteran, the 
examiner's impression was that the veteran had degenerative 
joint disease of the lumbosacral area, as evidenced by 
radiographic imaging.  The examiner opined that it was less 
likely than not the veteran's degenerative joint disease and 
chronic pain were related to active service.  

The examiner's comments indicated that this was based on the 
lack of evidence of a report or treatment for low back pain 
during service when compared to the evidence of recurrent 
back injuries after discharge.  The Board notes that this 
opinion was based not just on the lack of evidence of the 
initial injury during service, but on the subsequent lack of 
evidence of a back disability following the injury, including 
on the discharge examination.  This is the only competent 
medical opinion of record, and the Board finds that it has 
much probative value.  

The veteran is certainly competent to note that he sustained 
an injury and that he periodically experienced back pain 
between the time of this injury and the second injury in 
1966.  However, the veteran is not a medical professional, 
and he is not qualified to express a medical opinion as to 
the relationship between the current back disability and the 
injury in service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  The only competent medical opinion was provided 
by the August 2007 VA examiner and he found that it was less 
likely than not that the veteran's current back disability is 
related to service.  That opinion buttressed by the 
contemporaneous record is of more probative values than the 
veteran's recollections many years after the events in 
question.  Therefore, the weight of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b).  Entitlement to service 
connection is not warranted. 


ORDER

Entitlement to service connection for a low back disability 
is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


